DETAILED ACTION
Election/Restrictions
	Applicant’s election of species B, the nucleic acid molecule embodiment, on July 12, 2022, is acknowledged and entered.
Drawings
	The drawings are objected to for a minor informality.  Figure 2 contains amino acid sequences that require sequence identifiers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

If the sequences are already of record in the sequence listing, then they may be added to a replacement Figure 2, OR they may be added to the description of Figure 2 in the brief description of the figures in the specification.  If the sequences are not of record, then Applicant will have to comply with 37 CFR 1.821-1.825.

Claims Summary
Claim 1 and its dependent embodiments are directed to a vaccine that induces an immune response when administered to a mammal, comprising a nucleic acid molecule encoding an immunogenic peptide having at least 70% sequence homology to a portion of ZIKV NS1.  The immunogenic peptide elicits one or more of a T-cell response, a T-helper response, and/or a cytotoxic T-cell response and/or a B-cell response (claim 3).  
The nucleic acid molecule comprises SEQ ID NO: 4 (claim 12).  SEQ ID NO: 4 is 1,053 nucleotides in length and represents an optimized NS1 sequence.  The encoded immunogenic peptide is at least 7 amino acids in length and is operatively linked with a heterologous signal peptide, which facilitates secretion (claim 13) from a mammalian cell.  SEQ ID NO: 1 is 352 amino acids in length and represented ZIKV NS1 (claim 2).  The signal peptide is a tissue plasminogen activator (tPA) (claim 14), is not an immunoglobulin (Ig) signaling peptide, or is not an IgE signaling peptide (claim 15).  The signal peptide has 80%, 85%, 90%, 95% or 100% sequence homology to SEQ ID NO: 5 or SEQ ID NO: 12 (claim 16).  SEQ ID NO: 5 represents a 23 amino acid tPA signal sequence.  SEQ ID NO: 12 represents a 22 amino acid tPA signal sequence.  The nucleic acid molecule comprises SEQ ID NO: 6, which is a 69-mer representing an optimized sequence encoding SEQ ID NO: 5 (tPA), or a sequence that is at least 80%, 85%, 90%, 95% or 100% homologous to SEQ ID NO: 6 (claim 17).  The nucleic acid comprising a promoter which is a constitutive promoter in a mammalian cell (claim 18), such as CMV (claim 19).  
The portion of NS1 to which the immunogenic peptide has at least 70% sequence homology is located from position 172-352, 172-278, 204-278, 204-352, 204-218, 204-221, 207-218, 207-221, 261-275, 261-278, 264-275, or 264-278 (claim 6).  In another embodiment, the portion of NS1 is at least 7, 8, 9, 10, 11 or 12 contiguous amino acids of NS1 (claim 7), wherein the sequence of NS1 is SEQ ID NO: 1 and/or SEQ ID NO: 2 and/or SEQ ID NO: 3.  SEQ ID NO: 12 is 12 amino acids in length, and is present at positions 207-218 of SEQ ID NO: 1.  SEQ ID NO: 3 is also 12 amino acids in length, and is present at positions 264-275 of SEQ ID NO: 1.  The immunogenic peptide has at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 98%, at least 99% or 100% sequence homology to a portion of NS1 (claim 10).
	The vaccine comprising a DNA vector including the nucleic acid molecule encoding the immunogenic peptide and the operatively linked heterologous signal peptide, or a viral vector comprising such (claim 20).  The DNA vector is the pVax 1 vector (claim 21).
	Also claimed is a method for eliciting an immune response in a subject by administering the vaccine (claim 31).  The immune response elicited is a T cell response (claim 33).  Also claimed is a method of preventing or treating a ZIKV infection in a subject by administering the vaccine (claim 37).

Claim Objections
Claims 12 and 18 are objected to because of the following informalities:
In claim 12, “SEQ ID: NO: 4” has an extra colon [emphasis added].  
In claim 18, the word “promoter” is misspelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 is directed to an embodiment wherein the immunogenic peptide elicits one or more of a T-cell response, T-helper response and/or a CTL response and/or a B-cell response.  The reference to “one or more of”, combined with the multiple “and/or” renders the claim indefinite with regard to the available choice combinations.  The metes and bounds of the claim cannot be determined.
Claims 1-3, 6-8, 10, 13-21, 31, 33 and 37 recite, “an immunogenic peptide having at least 70% sequence homology to a portion of the non-structural protein 1 (NS1 protein) of Zika virus”.  In claim 16, the signal peptide has 80%, 85%, 90%, 95% or 100% sequence homology to SEQ ID NO: 5 or SEQ ID NO: 12.  In claim 17, the nucleic acid molecule includes a portion which as at least 80%, 85%, 90%, 95% or 100% sequence homology to SEQ ID NO: 6.  “Sequence homology” is not defined in the specification or the claims.  It is not clear what sequences are encompassed because “homology” is a relative term.  Without a clear definition of what amino acid changes qualify as “homologous”, the metes and bounds of the claims cannot be determined.  Amendment of the claims to recite “sequence identity” would overcome this aspect of the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 10, 12-21, 31, 33 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunogenic/pharmaceutical composition and methods of eliciting an immune response, does not reasonably provide enablement for vaccines, a method of preventing ZIKV, or a method of treating ZIKV.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The breadth of the claims encompasses a vaccine, which is understood be capable of protecting a mammal, including humans, from disease caused by a ZIKV infection.  The claims also encompass prevention of a ZIKV infection, which is understood to mean that not one virion infects one cell.  This level of protection is not possible, and the nature of the invention is the induction immunity that will protect against subsequent infection, thus an infection is not prevented, rather it is inhibited to the degree that disease does not develop in the infected individual.  The claims also encompass treatment of a ZIKV infection, which means that an already-infected individual receiving the vaccine will improve, or an individual that is already in the stage of disease will improve.
Pattnaik et al. (Vaccine, 2020, 8(266), 19 pages) offers a review of the ZIKV vaccine candidates, including nucleic acids, vectored vaccines, inactivated, subunit, etc. (see Figure 1).  NS1 DNA is mentioned as a target that induces a humoral response capable of protecting mice in challenge experiments, as well as Applicant’s own work showing that a T cell response is required to achieve protection (see section 4.1.1).  A major challenge that remains in the development of a vaccine for humans is the determination of correlates for protection, particularly for pregnant women and their unborn (see pages 10-11, section 6).  
The specification discloses the construction of a plasmid containing nucleic acid encoding ZIKV NS1, specifically SEQ ID NO: 4, which is 1,053 nucleotides in length and represents an optimized NS1 sequence that encodes SEQ ID NO: 1.  The plasmid also contains a heterologous signal sequence, tPA.  The plasmid was administered to mice and immune responses were assessed showing humoral and cellular responses (see Examples 1-4), as well as protective immunity in a mouse model (see Example 5).  The specification teaches that a T-cell response is necessary for a protective response to ZIKV infection (see paragraphs [0295]-[0298]), notably SEQ ID NO: 2 (induces CTLs) and SEQ ID NO: 3 (induces T-helper cells) (see paragraph [0275]).  There are no other working examples demonstrating treatment of an existing infection or improvement of disease symptoms in infected individuals.
Given the breadth of the claims, the nature of the invention, the state of the art, the unpredictability of what type of immune response is required for protection, the limited guidance in the specification and working examples, it would require undue experimentation to practice the invention as claimed.  Amendment of the claims to remove all references to “vaccine” (replaced with immunogenic composition or pharmaceutical composition), “preventing” and “treating”, would overcome this rejection.

Claims 1-3, 6-8, 10, 13-21, 31, 33 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
The claims encompass a large genus of nucleic acid molecules encoding immunogenic peptides.  Partial structure is provided.  In claim 1, the encoded immunogenic peptide has at least 70% sequence homology to ZIKV NS1 (no defined NS1 sequence with which to compare, and homology is not defined), and is at least 7 amino acids in length.  Without a base sequence, 70% sequence homology covers a very large genus, as well as the portions thereof (e.g., at least 7 aa).  In other claims, a base sequence is provided, SEQ ID NO: 1, 2 and 3, from which to determine at least 70% sequence homology, except that “homology” is not defined in the specification (as addressed above in the rejection under 35 U.S.C. 112(b)).  Other claims encompass a large genus of sequences at least 70% homologous to SEQ ID NO: 5, 6 and 12 (related to signal peptide sequences).  Considering the degree of homology combined with the length of the portion (fragment) in some embodiments, the genus of peptides is enormous.
Functions are provided in the claims: vaccines, which induce an immune response, induce a T-cell response, prevent infection, and treat infection.  The specification discloses the construction of a plasmid containing nucleic acid encoding ZIKV NS1, specifically SEQ ID NO: 4, which is 1,053 nucleotides in length and represents an optimized NS1 sequence that encodes SEQ ID NO: 1.  The plasmid also contains a heterologous signal sequence, tPA.  The plasmid was administered to mice and antibody responses were assessed showing humoral and cellular responses (see Examples 1-4), as well as protective immunity in a mouse model (see Example 5).  The specification teaches that a T-cell response is necessary for a protective response to ZIKV infection (see paragraphs [0295]-[0298]), notably SEQ ID NO: 2 (induces CTLs) and SEQ ID NO: 3 (induces T-helper cells) (see paragraph [0275]).  Aside from SEQ ID NO: 1, 2 and 3, there are no other examples to represent the large genus encompassed by the claims.  There are no examples of fragments of 7 amino acids, 70% variants of SEQ ID NO: 1-3, 70% variants of 7-mers, etc.  The few species identified by Applicant as having the claimed function are not representative of the genus claimed.  There is no structure-function nexus with which to elucidate other members of the genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10, 13, 15, 20, 31, 33 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petsch et al. (WO 2017/140905 A1, published August 24, 2017, cited in the IDS filed 1/22/2021, “Petsch”).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.  (Although the claims have been rejected under 35 U.S.C. 112(a), scope of enablement, this rejection addresses the enabled embodiments of the claims.)
Petsch discloses an artificial nucleic acid comprising a coding region for ZIKV NS1, or a fragment thereof, along with a heterologous secretory signal peptide, that is expressed from a mammalian cell and induces an immune response in a subject (see page 21, lines 13-24, and page 89, lines 11-27) (addresses claims 1, 13 and 15).  Given the broad scope of peptides encompassed by the claims (i.e., at least 70% sequence homology to a portion of ZIKV NS1, with no defined sequence in some embodiments), Petsch’s NS1 proteins are expected to meet the limitations of claims 1, 6, 7 and 10 with regard the presence of certain portions of NS1 and sequence homology.  Petsch discloses an NS1 sequence, SEQ ID NO: 26, which is an exact match for Applicant’s SEQ ID NO: 1 (addresses claims 2 and 8).  Although T-cell responses to Petsch’s NS1 construct are not disclosed, they are expected because Petsch uses the same construct as claimed (i.e., nucleic acid comprising ZIKV NS1 with a secretory signal sequence for mammalian cell expression) (addresses claim 3).  Plasmid vectors (DNA) are disclosed (see page 17, line 25), as well as pharmaceutical compositions comprising DNA (see claims 83 and 105) (addresses claim 20).  Methods of prophylactic administration to induce an immune response against ZIKV infection are disclosed (see abstract, page 200, lines 19-24, page 204, lines 34-35) (addresses claims 31, 33 and 37).  Therefore, the claimed embodiments are anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Petsch et al. (WO 2017/140905 A1, published August 24, 2017, cited in the IDS filed 1/22/2021, “Petsch”) as applied to claim 1 above, and further in view of Hooper et al. (US Patent 8,513,005, “Hooper”).  Claims 14, 16 and 17 are directed to embodiments wherein the signal sequence is tPA, specifically SEQ ID NO: 5, encoded by SEQ ID NO: 6, respectively.
The teachings of Petsch are outlined above.  Petsch discloses secretory signal peptides that allow transport of the peptide to the endoplasmic reticulum, for example (see page 89, lines 11-27).  Petsch does not name tPA, nor disclose SEQ ID NO: 5 and 6.  However, it would have bene obvious to have selected tPA as the secretory signal peptide, along with the associated amino acid and nucleic acid sequences, SEQ ID NO: 5 and 6.  Hooper discloses DNA constructs comprising a tPA signal sequence to aid with secretion, noting that the tPA sequence is well known in the art for this purpose (see col. 17, lines 26-30) (addresses claim 14).  Hooper’s SEQ ID NO: 1 is an exact match for Applicant’s SEQ ID NO: 6 (addresses claim 17), which means that it encodes SEQ ID NO: 5 (see instant specification, Table 1) (addresses claim 16).  Given Petsch’s teaching to select a secretory signal peptide that targets the ER, and Hooper’s teaching that tPA is known to have that function, one would have been motivated to use Hooper’s tPA in Petsch’s construct with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Petsch et al. (WO 2017/140905 A1, published August 24, 2017, cited in the IDS filed 1/22/2021, “Petsch”) as applied to claim 1 above, and further in view of Muthumani et al. (WO 2017/147458 A1, cited in the IDS filed 1/22/2021, “Muthumani”).  Claims 18, 19 and 21 are directed to embodiments wherein the nucleic acid molecule includes a constitutive promoter in mammalian cells, CMV, and wherein the DNA vector is the pVax 1 vector, respectively.
The teachings of Petsch are outlined above.  Petsch discloses the use of promoters in nucleic acid constructs, but does not name CMV (a constitutive promoter in mammalian cells), nor the particular plasmid vector pVax 1.  However, it would have been obvious to have used pVax 1 with the CMV promoter with predictable results to express Petsch’s ZIKV NS1.  Muthumani discloses ZIKV prM/E plasmid constructs using pVax 1 with CMV for expression in mammalian cells (see page 4, description of Figure 16) (addresses claims 18, 19 and 21).  One would have been motivated to use pVax 1 with CMV for expression of Petsch’s ZIKV NS1 since Petsch’s disclosure is not limited to any particular plasmid, and Muthumani had success with the plasmid for expressing other ZIKV sequences.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
SEQ ID NO: 4 is free of the prior art of record.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648